Case 4:21-cv-00595-O Document 12 Filed 06/02/21               Page 1 of 3 PageID 598


             UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF TEXAS
                 FORT WORTH DIVISION


 Sid Miller, et al.,

                        Plaintiffs,

 v.                                               Case No. 4:21-cv-00595-O

 Tom Vilsack, in his official capacity as
 Secretary of Agriculture,

                        Defendant.


                  MOTION FOR CLASS CERTIFICATION
      The plaintiffs respectfully move to certify two classes under Rule 23(b)(2) of the
Federal Rules of Civil Procedure.
      The first proposed class will be represented by plaintiffs Greg Macha, James Meek,
Jeff Peters, and Lorinda O’Shaughnessy, and it consists of “all farmers and ranchers
in the United States who are encountering, or who will encounter, racial discrimina-

tion from the United States Department of Agriculture on account of section 1005
of the American Rescue Plan Act.”
      The second proposed class will be represented by all of the named plaintiffs in this
action, and it consists of “all farmers and ranchers in the United States who are cur-
rently excluded from the definition of ‘socially disadvantaged farmer or rancher,’ as
defined in 7 U.S.C. § 2279(a)(5)–(6) and as interpreted by the Department of Agri-
culture.”
      The accompanying brief provides our arguments and authorities.




plaintiffs’ motion for class certification                                     Page 1 of 3
Case 4:21-cv-00595-O Document 12 Filed 06/02/21         Page 2 of 3 PageID 599


                                         Respectfully submitted.

                                          /s/ Jonathan F. Mitchell
 Gene P. Hamilton                        Jonathan F. Mitchell
 Virginia Bar No. 80434                  Texas Bar No. 24075463
 Vice-President and General Counsel      Mitchell Law PLLC
 America First Legal Foundation          111 Congress Avenue, Suite 400
 300 Independence Avenue SE              Austin, Texas 78701
 Washington, DC 20003                    (512) 686-3940 (phone)
 (202) 964-3721                          (512) 686-3941 (fax)
 gene.hamilton@aflegal.org               jonathan@mitchell.law

 H. Dustin Fillmore III
 Texas Bar No. 06996010
 Charles W. Fillmore
 Texas Bar No. 00785861
 The Fillmore Law Firm, LLP
 201 Main Street, Suite 801
 Fort Worth, Texas 76102
 (817) 332-2351 (phone)
 (817) 870-1859 (fax)
 dusty@fillmorefirm.com
 chad@fillmorefirm.com
                                         Counsel for Plaintiffs and
 Dated: June 2, 2021                     the Proposed Classes




plaintiffs’ motion for class certification                            Page 2 of 3
Case 4:21-cv-00595-O Document 12 Filed 06/02/21          Page 3 of 3 PageID 600


                   CERTIFICATE OF CONFERENCE
    I certify that on June 2, 2021, I conferred with Emily Sue Newton, counsel for
the defendants, and she informed me that the defendants oppose this motion.



                                           /s/ Jonathan F. Mitchell
                                          Jonathan F. Mitchell
                                          Counsel for Plaintiffs and
                                          the Proposed Classes



                         CERTIFICATE OF SERVICE
    I certify that on June 2, 2021, I served this document through CM/ECF upon:

Emily Sue Newton
Senior Trial Counsel
United States Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, NW
Washington, D.C. 20005
(202) 305-8356 (phone)
(202) 616-8460 (fax)
emily.s.newton@usdoj.gov

Counsel for Defendants

                                           /s/ Jonathan F. Mitchell
                                          Jonathan F. Mitchell
                                          Counsel for Plaintiffs and
                                          the Proposed Classes




plaintiffs’ motion for class certification                              Page 3 of 3
